DETAILED ACTION
Claims 1 and 4-16 are currently pending in this Office action.  Claim 13 is withdrawn as being directed to a non-elected species.  Claims 2 and 3 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL.
Note that, while claim 12 has been labeled as “Currently Amended,” the claim itself omits the proper markings to reflect changes made.  37 C.F.R. § 1.121(c)(2) requires in relevant part:
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings.
(emphasis added).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 	Concerning the 35 U.S.C. § 103 rejection over Hartig et al. (US 2013/0281636 A1) in view of Szycher, M., “Waterborne Polyurethanes- 14.8.1 Classification- Anionic,” Szycher’s Handbook of Polyurethanes, 2nd Ed., CRC Press, Tyler & Francis Group, pp. 432- 433 (2013), applicant at page 6 argues that “Hartig does not describe what is disclosed in the Current Application […] the polyurethane has already been formed and no longer a prepolymer,” citing paragraph 31 of the present Specification Applicant otherwise disregards the plain teaching of Hartig. Hartig [0021], [0022] explains that the urethane portion of its polyurethane-polyacrylate dispersion is prepared by the “prepolymer mixing process” known in the art. In this process, a polyurethane dispersion is prepared, followed by free radical polymerization of acrylate monomers in the presence of the dispersion. Present Specification at [0034] likewise makes its “polyurethane dispersion prepolymer” by first preparing a polyurethane dispersion in this manner. As for the overall “urethane acrylic hybrid polymer dispersion,” Hartig at claim 2 discloses a polyurethane-polyacrylate hybrid dispersion obtained by polymerizing ethylenically unsaturated compounds (e) and (f) (e.g., the “acrylic part”) in the presence of a dispersion of polyurethane (P1) (e.g., the “polyurethane dispersion prepolymer”). P1 is prepared by reacting:
a) a polyfunctional isocyanate having 4 to 30 C atoms that is exclusively an aliphatic
polyisocyanate or cycloaliphatic polyisocyanate,
b) a diol,
c) an optional further polyfunctional compound different from b), and
d) a monomer different from a), b), and c),
in which b) contains diols b1) and b2), where b2) is a low molecular weight diol. Id., [0064] (defining b2) as a low molecular weight diol). [0050] discloses polycarbonate diol as diol b1). Claim 3 enumerates isophorone diisocyanate and 1,6-hexamethylene diisocyanate as a). [0079], [0098] teach employing dihydroxyalkylcarboxylic acids, such as dimethylolpropionic acid, as d) so as to render the polyurethanes dispersible in water. This corresponds to the “polyurethane dispersion prepolymer” of present claim 1 insofar as it comprises each of components (a)-(c) as claimed. Szycher was combined with Hartig to teach neutralizing the prepolymer by adding a tertiary amine. Like [0035] of the present Specification,
Hartig then reacts the prepolymer dispersion with e) and f), which contain at least one of (meth)acrylate or (meth)acrylamide carrying a functional group, like ureido or amino groups. [0128]-[0129]; Claims 5–8.
Applicant’s arguments are therefore unpersuasive and the rejections remain proper, because Hartig in view of Szycher clearly teaches “polyurethane dispersion prepolymer” as claimed.

Claim Objections
	The previous objection to claim 12 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartig et al.
(US 2013/0281636 A1) in view of Szycher, M., “Waterborne Polyurethanes- 14.8.1 Classification-
Anionic,” Szycher’s Handbook of Polyurethanes, 2nd Ed., CRC Press, Tyler & Francis Group, pp. 432-
433 (2013).
	With respect to claim 1, Hartig at claim 2 discloses a polyurethane-polyacrylate hybrid dispersion obtained by polymerizing ethylenically unsaturated compounds e) and f) in the presence of polyurethane
(P1), where (P1) is prepared by reacting:
	a) a polyfunctional isocyanate having 4 to 30 C atoms that is exclusively an aliphatic polyisocyanate or cycloaliphatic polyisocyanate,
	b) a diol,
	c) an optional further polyfunctional compound different from b), and
	d) a monomer different from a), b), and c),
in which b) contains diols b1) and b2), where b2) is a low molecular weight diol. See [0064] (defining b2) as a low molecular weight diol). [0050] discloses polycarbonate diol as diol b1). Claim 3 enumerates isophorone diisocyanate and 1,6-hexamethylene diisocyanate as a). [0079], [0098] teach employing
dihydroxyalkylcarboxylic acids, such as dimethylolpropionic acid, as d) so as to render the polyurethanes dispersible in water. This corresponds to the presently claimed “polyurethane dispersion prepolymer.”
According to claims 5 and 6, e) and f) respectively contain monomer e2) or f2) which are at least one of
(meth)acrylate or (meth)acrylamide carrying a functional group, like ureido or amino groups. [0128]-
[0129]. Claims 7 and 8 disclose ureidoethyl methacrylate as e2) and f2). Claim 1 specifies that
ethylenically unsaturated compound (f) has a glass transition temperature of up to 20°C. Polymerizing e)
and f) in the presence of P1) as in claim 2 of Hartig yields a polyurethane-polyacrylate hybrid dispersion.

	Szycher at 433 discloses anionic polyurethanes prepared from polyols and dimethyolproponic acid, wherein the acid groups are neutralized by adding a tertiary amine before dispersing the polyurethane in water. According to 432, these polyurethane dispersions are internally stabilized and provide better dispersion stability and film formation without the use of an external emulsifier. Moreover, coatings prepared from the tertiary amine neutralized dispersion are less water-sensitive after drying. 433.
	Given that Hartig teaches a a dimethylolpropionic acid-containing polyurethane dispersion prepolymer and the advantages of neutralizing the polyurethane dispersion taught by Szycher, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a urethane acrylic hybrid polymer dispersion from a polyurethane dispersion prepolymer neutralized by adding a tertiary amine in order to improve dispersion stability and film formation without an external emulsifier as well as yield less water-sensitive coatings.
	With respect to claim 4, Hartig at claim 1 explains that the content of the sum of e) and f) to (P1) is 50:50 to 90:10.
	With respect to claim 5, Hartig at claim 1 explains that the content of the sum of e) and f) to (P1) is 50:50 to 90:10.
	With respect to claim 6, Hartig at claims 7 and 8 disclose ureidoethyl methacrylate as monomers e2) and f2) respectively in monomers e) and f).
	With respect to claim 10, Hartig at [0119], [0120] respectively discloses that the content of e2) or f2) at least one (meth)acrylate or (meth)acrylamide carrying a functional group is 0 up to 20 weight percent of in e) or f).
	With respect to claim 11, Hartig at [0119], [0120] respectively discloses that the content of e2) or f2) at least one (meth)acrylate or (meth)acrylamide carrying a functional group is 0 up to 20 weight percent of in e) or f).

	With respect to claim 14, Hartig at [0050], [0049] discloses that the polycarbonate diol can be derived from 1,4-butanediol.
	With respect to claim 15, Hartig at claim 2 explains that diol (b) employed in preparing polyurethane (P1) includes a low molecular mass diol (b2) having a molecular weight of 60 to 500 g/mol. [0064] discloses that (b2) more preferably has a molecular weight of 60 to 200 g/mol.
	With respect to claim 16, Hartig at [0065] discloses short-chain alkanediols such as ethylene glycol, 1,2-propanediol, 1,3-propanediol as (b2). [0068] also discloses including additional alcohols (c) such as trimethylolpropane or trimethylolethane.

Allowable Subject Matter
	Claims 7–9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art reference is Hartig. Hartig teaches a urethane acrylic hybrid polymer dispersion comprising a polyurethane dispersion prepolymer and an acrylic polymer as claimed, but does not teach that the acrylic part comprises dimethylaminopropyl methacrylamide (claim 7), an allyl ether of substituted urea (claim 8), or an allyl ether of 2-imidazolidinone (claim 9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763